             Case 1:19-cr-00486-ER Document 78 Filed 09/09/20 Page 1 of 1




125 Park Avenue, 7th Floor
New York, NY 10017                                                                           Evan L. Lipton
Telephone (212) 655-3500                                                                             Partner
                                                                                        Direct (212) 655-3517
Facsimile (212) 655-3535
                                                                                          Fax (212) 655-3535
                                                                                                ell@msf-law.com


                                           September 9, 2020
  By ECF
  Hon. Edgardo Ramos
  United States District Judge
  Thorgood Marshall United States Courthouse
  40 Foley Square
  New York, NY 10007


                       Re:    United States v. Donald Blakstad, 19 Cr. 486 (ER)
  Dear Judge Ramos:
         I write on behalf of Donald Blakstad, in furtherance of the Court’s Opinion and Order,
  dated August 19, 2020 (ECF No. 77), directing the release of $15,000 of the cash bail Mr.
  Blakstad deposited with the district court in San Diego upon his arrest.
          Over the past weeks I have endeavored to obtain these funds for Mr. Blakstad. At this
  point in time, the funds have been transferred from San Diego and are in control of the SDNY
  Clerk’s office. I am informed by the supervising clerk for the cashier’s office that they require
  an Order specifically directing that the funds be returned to Mr. Blakstad. Additionally, I was
  told that the Southern District of California places cash bail in interest bearing accounts, and that
  $201.93 of interest have accrued. I therefore respectfully request that the Court endorse the
  attached proposed Order directing that $15,201.93 be returned to Mr. Blakstad.


                                          Respectfully yours,

                                                /s/ ELL
                                           Evan L. Lipton
                                      Counsel to Donald Blakstad


  Cc:     Eugene Iredale
          Gov’t Counsel

          (by email and ECF)
